
	
		III
		110th CONGRESS
		2d Session
		S. RES. 608
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mrs. Dole, Mr.
			 Burr, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Bayh, Mr.
			 Bennett, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Relative to the death of Jesse Alexander
		  Helms, Jr., former United States Senator for the State of North
		  Carolina.
	
	
		Whereas Jesse Alexander Helms, Jr., born in Monroe, North
			 Carolina on October 18, 1921, spent a 52-year public career dedicating himself
			 to his country, his family, and his home State, representing North Carolina in
			 the United States Senate for 30 years;
		Whereas Jesse Alexander Helms, Jr., served in the United
			 States Navy from 1942 until 1945;
		Whereas Jesse Alexander Helms, Jr., was educated in the
			 public schools of Monroe, North Carolina and at Wingate Junior College and Wake
			 Forest College, served as city editor of the Raleigh Times, administrative
			 assistant to United States Senators Willis Smith and Alton Lennon, executive
			 director of the North Carolina Bankers Association, member of the Raleigh City
			 Council, and a television and radio executive;
		Whereas Jesse Alexander Helms, Jr., was elected to the
			 United States Senate in 1972, and served as Chairman of the Senate Foreign
			 Relations Committee and the Senate Agriculture Committee, ultimately serving
			 five terms, equal to the longest of any senator from North Carolina;
		Whereas Jesse Alexander Helms, Jr., was a leader against
			 communism and became the first legislator of any nation to address the United
			 Nations Security Council;
		Whereas Jesse Alexander Helms, Jr., was married for 65
			 years to Dorothy Dot Coble Helms, whom he termed his best
			 friend and is the father of three children; and
		Whereas Jesse Alexander Helms, Jr., made invaluable
			 contributions to his community, State, Nation, and the world: Now, therefore,
			 be it
		
	
		That the Senate has heard with profound
			 sorrow and deep regret the announcement of the death of the Honorable Jesse
			 Alexander Helms, Jr., former Member of the United States Senate.
		That the
			 Secretary of the Senate communicate these resolutions to the House of
			 Representatives and transmit an enrolled copy thereof to the family of the
			 deceased.
		That when the
			 Senate adjourns today, it stand in adjournment as a further mark of respect to
			 the memory of the Honorable Jesse Alexander Helms, Jr.
		
